DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2-6, 13, 14, 18, and 19 have been cancelled.  Claim 21 has been amended.  
Claims 1, 7-12, 15-17, 20, and 21 are pending and under examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 5-12, 14-17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pascolo et al. (PGPUB 2011/0123637), in view of both Bourquin et al. (Cancer Res., 2011, 71: 5123-5133) and Ahern (The Scientist, 1995).
Pascolo et al. teach a method for increasing IFN[Symbol font/0x61] in a subject and inducing immunity against cancer (i.e., treating cancer), the method comprising administering to the subject immunostimulatory nanoparticles comprising protamine and an mRNA or an RNA oligonucleotide (claims 1, 9, 10, 20, and 21), wherein the nanoparticles have a size of 50-450 nm (claim 7) and a ratio of protamine to RNA of 8:1-1:2 (claim 8), wherein nanoparticles having a size of 50-450 nm induce strong IFN[Symbol font/0x61] responses and very weak TNF[Symbol font/0x61] responses (claims 15), and wherein the RNA comprises at least one U (claim 11) (see [0014]; [0033]; [0037]-[0038]; [0041]-[0042]; [0061]-[0064]; [0069]-[0071] [0075]; [0084]-[0085]; [0092]; [0096]; [0099]; [0104]; [0107]; [0109]; Fig. 5A and B).  Pascolo et al. teach that the mRNA/ RNA oligonucleotide can be modified (see [0079]; claim 12) and that the nanoparticles could further comprise an antigen (see [0089]; claim 16).  Pascolo et al. teach that the protamine/RNA nanoparticles are TLR7 agonists ([0006]-[0008]; [0053]).
	Pascolo et al. do not teach re-administration within about 2 h (claims 1 and 21).  Bourquin et al. teach that, while a single administration of a TLR7 agonist induces IFN[Symbol font/0x61] (a key cytokine for the induction of anti-tumor responses), first and second administrations given within 4 h enhances IFN[Symbol font/0x61] serum levels in a synergistic manner when compared to the single administration; Bourquin et al. teach varying the interval between the first and the second administration to determine the interval resulting in synergy (see p. 5130, Fig. 6A).  Based on these teachings one of skill in the art would have found obvious to use routine experimentation and optimize the method of Pascolo et al. for synergetic IFN[Symbol font/0x61] induction by readministering their nanoparticles at different 
The method of Pascolo et al. and Bourquin et al. must necessarily lead to no increase in the TNF[Symbol font/0x61] level as compared to the single administration (claim 15) because all that is required to achieve such is to re-administer the 50-450 nm nanoparticles.  The instant specification does not teach more than this.
With respect to the limitation of a kit (claim 17), one would have been motivated to assemble a kit as claimed because kits are convenient to use and save time (see Ahern, p. 20, the paragraph entitled “The Kit Concept”).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
4.	The applicant argues that the experiments in the instant specification along with the Pascolo Declaration support the argument of unexpected results.
	This is not found persuasive.  While protamine/RNA nanoparticles may be more effective than R848 in inducing IFN-[Symbol font/0x61] in vivo, the instant rejection is not based on replacing R848 with protamine/RNA nanoparticles.  Protamine/RNA nanoparticles are already taught by Pascolo.  Bourquin was cited for teaching synergy between first and second administrations of a TLR7 agonist with respect to inducing IFN-[Symbol font/0x61].  Similar to R848 (the TLR7 agonist used by Bourquin), protamine/RNA nanoparticles are IFN-[Symbol font/0x61]-inducing TLR7 agonists (see Pascolo, [0053]).  Thus, one of skill in the art would have reasonably expected that modifying Pascolo’s methods by using a second 

The Pascolo Declaration states that 4 fold increase is observed in Bourquin when the second administration is at 6 h after the first administration.  However, the 4 fold increase is observed in Bourquin when the second administration is at 4 h after the first administration (the instant specification discloses a significant increase when the second administration was at 4 h after the first administration; see Example 1 and Fig. 1).  A second administration at 6 h after the first administration did not result in an increase in IFN-[Symbol font/0x61] levels.  See Fig. 6A and the legend to Fig. 6.  
Regardless, since synergy with respect to IFN[Symbol font/0x61] induction was expected,
determining the specific administration interval resulting in maximum synergy when using protamine/RNA nanoparticles would have only entailed routine optimization and routine optimization is not considered inventive.  One of skill in the art would have known that administration should be adjusted for each IFN[Symbol font/0x61] inducing agent such as to identify the optimal interval for each agent.  No evidence has been presented that the selection the claimed time period was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II).


	The argument that Pascolo does not teach readministration is not found persuasive because Pascolo does not have to teach each and every claim limitation.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633